Jackson, Justice.
It will be seen that these parcels of land were parts of one main tract for one great manufacturing enterprise, and the commissioner in equity thought it best to sell the whole estate at one time, and when one bidder failed to comply to sell all over. The first bidder who was ready to pay for his purchase complained, but the chancellor confirmed the last sale. We think he was authorized to do so. A large discretion is vested in him in passing on these equity sales. The- sale is never consummated until he does confirm it, and in the order here this reservation is expressly made. Rorer on Judicial Sales, §§104, 124, 129 ; High on Rec., 137; Dan’ls Chan. Prac., §§1274, 1285-6-7.
But the record shows that the chancellor gave the first bidder, Walters, the option to try again, which he refused or declined. He was hard to please. We think that the court did exactly right, and must affirm the judgment. The property, as a whole, brought several hundred dollars more by the re-sale, and nobody was illegally hurt.
Judgment affirmed.